Citation Nr: 0716522	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-39 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for retropatellar pain 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from May 1989 to May 1993 and 
from May 1993 to January 1997.  

In an August 1997 VA administrative decision, VA decided that 
his second period of service was a bar to VA benefits, as his 
discharge from that period of service was by reason of the 
sentence of a general court-martial.  See  38 U.S.C.A. § 5353 
(West 2002); 38 C.F.R. § 3.12(c)(2) (2006).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity

2.  Evidence received since the June 2000 Board denial is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The June 2000 Board decision denying service connection 
for retro patellar pain syndrome is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).   

2.  No new and material evidence has been received since the 
June 2000 Board decision to reopen a claim for service 
connection for retro patellar pain syndrome.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV, at 32).  According to the DSM-IV, 
a GAF score of 55 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

According to the DSM-IV criteria, a 30 percent rating for 
PTSD is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran underwent a VA PTSD examination in August 2003.  
The examiner reviewed the veteran's claims folder in 
conjunction with the examination.  The veteran presented 
himself as totally disabled and was not seeking employment at 
the time of the examination.  He was last employed in 
September 2002 and was off probation as of January 2003.  He 
reported working in housekeeping at a casino, but that his 
employment depended on sympathetic supervision.  

The veteran reported that since he stopped working, he 
"walk[ed] around" and drank alcohol.  He sometimes required 
his family's assistance to get out of bed in the morning or 
to remind him to take a bath.  He spent approximately one day 
per week with his parents and sister.  Aside from the weekly 
visits, he reported traveling and sometimes not knowing where 
he stayed.  He described himself as homeless.  

Regarding his PTSD symptoms, the veteran reported nightly 
nightmares and sweating.  He slept for approximately two 
hours a night  He stated that he had an anger problem which 
caused him to "go off on people," and prevented him from 
maintaining relationships.  He reported daily flashbacks and 
feelings of fear that other people were going to hurt him.  
He denied feelings of depression.  He reported suicidal 
ideation and feelings that others were going to harm him if 
he did not "get them."  He described his memory as "bad."  
He labeled himself as an alcoholic but denied other drug use.  

Upon examination, the veteran did not display neglect of 
personal grooming and hygiene.  His gestures and nonverbal 
communication were aggressive and hostile.  At the beginning 
of the examination, he appeared to stumble and had slurred 
speech, but his intoxicated behavior disappeared 
approximately five minutes into the interview.  He reported 
drinking a beer four hours prior to the examination.  His 
speech was relevant and fluent.  His mood was aggressive and 
demanding.  He did not display any clearly depressive 
features and had some anxiety expressed in the tenseness of 
his body.  His affect was appropriate, but was constricted in 
range due to his aggressive posture.  He presented himself as 
being preoccupied daily with his combat experiences.  The 
examiner did not observe memory defects and the veteran 
appeared to be a reliable historian.  No concentration 
deficits were observed; the veteran was well-focused.  His 
insight was poor, especially with regards to his alcohol 
abuse.  His judgment was "functional."  

The examiner concluded that the veteran's alcohol abuse, not 
PTSD, prevented him from being able to keep a schedule or 
meet the demands of an employment situation.  The examiner's 
impression was that while the veteran was "making his case 
and was perhaps exaggerating some symptoms," the symptoms 
were real and would cause moderate impairment even if the 
veteran did not abuse alcohol.  The veteran was diagnosed 
with PTSD and chronic alcohol abuse with a personality 
disorder, not otherwise specified.  The examiner assigned a 
GAF score of 55.  

The Board finds that the examination cited above is entitled 
to great probative weight and provides evidence against the 
veteran's claim, indicating problems other than PTSD in the 
veteran's ability to function.  

In January 2004, the veteran's mother submitted a statement 
in support of his claim.  She believed that the veteran could 
not hold a job or "deal with society and normal daily 
activities" because of his disability.  She stated that he 
had nightmares and compulsive behavior.  

Also in January 2004, A. T., a friend of the veteran, 
submitted a letter to VA.  A. T. reported knowing the veteran 
since 1989.  He described the veteran as level-headed, 
outgoing, and friendly.  A. T. stated that in 1992, he began 
to notice changes in the veteran's personality and behavior.  
He described the veteran as paranoid, and a "total 
stranger" who thought he was at war with Iraqis.  A. T. 
noted that loud noises, lightning, and thunder upset the 
veteran and made him think he was in combat.  He reported the 
veteran had memory lapses and was anti social because of his 
paranoia.  He described the veteran's appearance and hygiene 
as "horrible."  

The Board finds that the letters from the veteran's mother 
and A. T. are entitled to some probative weight and that they 
provide evidence in favor of the veteran's claim.  

Reviewing the evidence, the August 2003 VA PTSD examination 
is entitled to more probative weight than the two letters.  
The Board also notes that the VA examiner attributed the 
veteran's lack of employment to his alcoholism as opposed to 
his PTSD.  The veteran reported a bad memory, but the 
examiner did not note any memory or concentration defects 
during the interview.  The veteran had moderate PTSD symptoms 
and some social impairment, his occupational impairment was 
due to his alcohol abuse.  

The evidence shows that the veteran maintains a somewhat 
stable relationship with his parents and sister, and visits 
them weekly.  Additionally, A. T.'s statement regarding the 
veteran's lack of personal hygiene contrasted with the 
veteran's adequate hygiene and grooming at the examination.  

The Board also finds that the post-service medical record, as 
a whole, provides evidence against this claim, indicating 
limited problems caused by the PTSD related to service.

The veteran's display of anxiety and complaints of chronic 
sleep impairment were more in line with the 30 percent 
criteria.  The veteran did not display flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory or 
impaired abstract thinking.  While the veteran had difficulty 
maintaining relationships, his symptoms overall more closely 
approximate the 30 percent evaluation.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's PTSD does not more closely approximate a 50 
percent rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for PTSD.  38 C.F.R. § 4.3.  

With regard to the veteran's claim for service connection for 
retro patellar pain syndrome, in June 2000, the Board denied 
the veteran's claim, affirming a September 1997 rating 
decision.  The veteran did not appeal the decision.  
Therefore, the June 2000 Board decision is final.  When a 
rating decision issued by the RO is affirmed by the Board, 
that determination is considered final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1104 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in March 2004.  Therefore, a 
newer definition of what constitutes "new and material 
evidence' is applied in this case.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence submitted since the June 2000 Board denial consists 
of the following: 
a letter verifying the period of the veteran's incarceration, 
a report from the veteran's August 2003 PTSD examination, 
January 2004 letters from the veteran's mother and A. T. 
regarding the veteran's PTSD, private medical records, a 
duplicate of a service medical record (SMR) showing a 
diagnosis of retro patellar pain syndrome in April 1995, SSA 
records, and a statement from the veteran's representative.  

With the exception of the duplicate SMR, all the evidence 
listed above is new, in that it has not been submitted to VA 
before.  However, the Board finds that the evidence is not 
new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran's retro patellar pain 
syndrome was incurred during, or aggravated by, his period of 
honorable military service from May 1989 to May 1993.  The 
veteran's evidence confirms his diagnosis of chronic knee 
pain, but provides no link between his current disability and 
his period of active, honorable service.  Therefore, it is 
insufficient to reopen his claim.  Accordingly, the Board 
finds no new and material evidence to reopen the claim for 
service connection for a left hip disability.  The claim is 
not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2003 and May 2004, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The February 2003 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the May 2004 VCAA letter did make 
the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
February 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that 
disability ratings and effective dates would be assigned if 
his claims were granted.  However, since the veteran's claims 
are being denied, no disability ratings or effective dates 
will be assigned.  Therefore there can be no possibility of 
any prejudice to the veteran.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board observes that the May 2004 VCAA notice letters 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must be relevant to the issue of service connection.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
Social Security Administration records, and VA examinations.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for PTSD is denied.  

As no new and material evidence has been received, the claim 
for service connection for retro patellar pain syndrome is 
not reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


